Name: 2001/159/EC: Commission Decision of 12 February 2001 amending for the fifth time Decision 95/473/EC establishing the list of approved fish farms in France (Text with EEA relevance) (notified under document number C(2001) 352)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  documentation;  health;  Europe;  agricultural policy;  fisheries
 Date Published: 2001-02-27

 Avis juridique important|32001D01592001/159/EC: Commission Decision of 12 February 2001 amending for the fifth time Decision 95/473/EC establishing the list of approved fish farms in France (Text with EEA relevance) (notified under document number C(2001) 352) Official Journal L 057 , 27/02/2001 P. 0054 - 0055Commission Decisionof 12 February 2001amending for the fifth time Decision 95/473/EC establishing the list of approved fish farms in France(notified under document number C(2001) 352)(Text with EEA relevance)(2001/159/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 6 thereof,Whereas:(1) The Member States may obtain the status of approved farms free of certain fish diseases for fish farms located in non-approved zones in respect of infectious haematopoietic necrosis (IHN) and/or viral haemorrhagic septicaemia (VHS).(2) The list of approved fish farms with regards to VHS and IHN in France was established by Commission Decision 95/473/EC(3), as last amended by Decision 2000/172/EC(4).(3) Only farms meeting the requirements of Article 6 of Directive 91/67/EEC can be approved.(4) France has notified an outbreak of IHN in the approved farm "Pisciculture de Sangheen, 62102 Calais (Pas-de-Calais)", situated in the region "Artois-Picardie".(5) Therefore this farm does not, with regard to IHN, meet the requirements of Article 6 of Directive 91/67/EEC anymore.(6) This farm shall, with regard to IHN, be deleted from the list of approved farms as established in the Annex, point 2 ARTOIS-PICARDIE, third indent, to Decision 95/473/EC.(7) This farm shall still be approved with regard to VHS.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 95/473/EC is replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 12 February 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 269, 11.11.1995, p. 31.(4) OJ L 55, 29.2.2000, p. 71.ANNEXI. FISH FARMS IN FRANCE APPROVED WITH REGARD TO IHN AND VHS1. ADOUR-GARONNE- Pisciculture de Sarrance F - 64490 Sarrance ( PyrÃ ©nÃ ©es-Atlantiques )- Pisciculture des Sources F - 12540 Cornus ( Aveyron )- Pisciculture de Pissos F - 40410 Pissos ( Landes )- Pisciculture de Tambareau F - 40000 Mont-de-Marsan ( Landes )- Pisciculture "Les Fontaines d'Escot" F - 64490 Escot ( PyrÃ ©nÃ ©es-Atlantiques )- Pisciculture de la Forge F - 47700 Casteljaloux ( Lot-et-Garonne )2. ARTOIS-PICARDIE- Pisciculture du Moulin du Roy F - 62156 RÃ ©my ( Pas-de-Calais )- Pisciculture du BlÃ ©quin F - 62380 SÃ ©ninghem ( Pas-de-Calais )3. LOIRE-BRETAGNE- SCEA "Truites du lac de Cartravers" Bois-Boscher F - 22460 Merleac ( CÃ ´tes d'Armor )- Pisciculture du ThÃ ©lohier F - 35190 Cardroc ( Ille-et-Vilaine )- Pisciculture de Plainville F - 28400 Marolles-les-Buis ( Eure-et-Loir )4. RHIN-MEUSE- Pisciculture du ruisseau de Dompierre F - 55300 Lacroix-sur-Meuse ( Meuse )- Pisciculture de la source de la DeÃ ¼e F - 55500 Cousances-aux-Bois ( Meuse )5. SEINE-NORMANDIE- Pisciculture du Vaucheron F - 55130 Gondrecourt-le-ChÃ ¢teau ( Meuse )6. RHÃ NE-MÃ DITERRANÃ E-CORSE- Pisciculture Charles Murgat Les Fontaines F - 38270 Beaufort ( IsÃ ¨re )II. FISH FARMS IN FRANCE APPROVED WITH REGARD TO VHS1. ARTOIS-PICARDIE- Pisciculture de Sangheen F - 62102 Calais ( Pas-de-Calais )